Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 8/13/2021, with respect to claims 1 and 8 have been fully considered and are persuasive.  The rejection of claims 1 and 8 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wayne Tang on 9/8/2021.

The application has been amended as follows: Cancel withdrawn claim 15. 

Claim 15 (Canceled): “Canceled” 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth on 8/13/2021.
In regards to Claim 1, no prior art fairly suggests or discloses “wherein the heat exchanger includes a shaped front, an opposite shaped rear, and a plurality of rectangular fins extending between the shaped front and shaped rear providing conduits for the circulated liquid coolant”, in conjunction with the remaining elements. 
Dependent claims 2-7 are allowable by virtue of their dependency from claim 1. 
In regards to Claim 8, no prior art fairly suggests or discloses “an opposite shaped rear, and a plurality of rectangular fins extending between the shaped front and shaped rear providing conduits for the circulated liquid coolant”, in conjunction with the remaining elements. 
Dependent claims 9-14 are allowable by virtue of their dependency from claim 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Genoist (WO 2005031240 A1) – Discloses a curved heat exchanger having fins disposed between the front and rear side, but fails to disclose the fins providing conduits for the circulated liquid coolant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835